Citation Nr: 0614373	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-16 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right foot 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to an increased initial disability rating for 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, D.S.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claims.

In February 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

During the February 2005 personal hearing, the veteran stated 
that he was unable to work due to his PTSD and stated that he 
would like to submit a claim for a total rating for 
compensation based upon individual unemployability (TDIU).  
The Board considers this an informal claim for entitlement to 
TDIU.  This issue is not properly before the Board at the 
present time and it is not inextricably intertwined with the 
issues on appeal.  Therefore, this matter is referred to the 
RO for appropriate action.  See 38 C.F.R. §§ 3.155 (2005).

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

During the February 2005 personal hearing, the veteran stated 
that he received treatment for his foot disorder from Arleen 
Field Hospital attached to the 1st Marine Division while in 
the 2nd Battalion, 7th Marine Regiment, Fox Company, during 
service; however, these records have not been requested.  
Hearing transcript, p. 5 - 6.  The record does not contain 
any medical records from this facility and there is no 
indication that these records were requested.  Therefore, the 
RO should request these records on remand.

During the February 2005 personal hearing, the veteran also 
stated that he is receiving ongoing VA treatment for his PTSD 
and confirmed that treatment records have been created since 
December 2003, which is the date of the last treatment record 
in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  These records should also be obtained on remand.

In addition, the veteran submitted evidence that the RO has 
not considered, nor did he waive initial consideration by the 
RO.  Specifically, the veteran submitted a chapter from a 
medical book regarding immersion foot syndromes and VA 
medical treatment records for PTSD from July 2002 to October 
2002.  On remand, the additional evidence must be considered.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
any outstanding medical records from the 
White City VA treatment facility, dated since 
December 2003.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

2.  Make arrangements to obtain any 
additional service medical records showing 
foot treatment from the National Personnel 
Records Commission (NPRC), including 
treatment records from Arleen Field Hospital.  
Again, the veteran has reported that he 
received treatment for his foot condition at 
Arleen Field Hospital attached to the 1st 
Marine Division during service.  See Hearing 
transcript, p. 5 - 6.  All efforts to obtain 
these records should be fully documented, and 
the NPRC must provide a negative response if 
records are not available.

3.  After completion of #1 and #2, 
readjudicate the veteran's claims on appeal 
(service connection for a right foot disorder 
and left foot disorder and entitlement to 
higher ratings for PTSD).  If the benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case (SSOC).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this REMAND are to comply with due process 
considerations and to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


